          Case 6:20-cv-00946-ADA Document 20 Filed 02/12/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 LEDCOMM LLC,

                   Plaintiff,
                                                 Civil Action No. 6:20-cv-00946
 v.

 THE HOME DEPOT, INC., HOME DEPOT                JURY TRIAL DEMANDED
 U.S.A. INC.,

                   Defendants.


  UNOPPOSED MOTION FOR PRODUCTION OF CONFIDENTIAL AGREEMENTS

       Defendants The Home Depot, Inc., and Home Depot U.S.A. Inc. (“collectively, “Home

Depot”) file this Unopposed Motion for Production of Confidential Agreements and respectfully

show the following:

       On January 22, 2021, by stipulation Home Depot propounded its First Set of Document

Requests on plaintiff LedComm LLC (“LedComm”) which seek, inter alia, production of all

settlement agreements and license agreements concerning the Patents-in-Suit. To facilitate this

production, Home Depot hereby agrees to treat any documents received pursuant to this

document request as “Confidential – Outside Attorneys’ Eyes Only” in accordance with the

Court’s Interim Protective Order within the Order Governing Proceedings - Patent Case until

such time as a Protective Order is entered in this case. Home Depot conferred with counsel for

LedComm who stated that LedComm does not oppose this request.

       WHEREFORE, Home Depot respectfully requests that the Court grant this Motion and

enter an order that LedComm produce all settlement agreements and license agreements

concerning the Patents-in-Suit.




EAST\179316607.1
          Case 6:20-cv-00946-ADA Document 20 Filed 02/12/21 Page 2 of 2




Dated: February 12, 2021                     Respectfully submitted,


                                               /s/ Aaron G. Fountain
                                               Aaron G. Fountain
                                               Texas Bar No. 24050619
                                               DLA PIPER LLP (US)
                                               401 Congress Avenue, Suite 2500
                                               Austin, TX 78701-3799
                                               Tel: 512.457.7125
                                               Fax: 512.457.7001
                                               aaron.fountain@dlapiper.com

                                               Nicholas G. Papastavros (Pro Hac Vice)
                                               DLA PIPER LLP (US)
                                               33 Arch Street, 26th Floor
                                               Boston, MA 02110-1447
                                               Tel: 617.406.6000
                                               Fax: 617.406.6100
                                               nick.papastavros@dlapiper.com

                                               Michael Burns (Pro Hac Vice)
                                               DLA PIPER LLP (US)
                                               One Liberty Place
                                               1650 Market Street, Suite 5000
                                               Philadelphia, PA 19103-7300
                                               Tel: 215.656.3300
                                               Fax: 215.656.3301

                                               ATTORNEYS FOR DEFENDANTS
                                               THE HOME DEPOT, INC. and
                                               HOME DEPOT U.S.A. INC.

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of February 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of such filing via

electronic mail to all counsel of record. Any other counsel of record will be served by first class

U.S. mail.

                                                     /s/ Aaron Fountain
                                                     Aaron Fountain



                                                2
EAST\179316607.1
